                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

BILLY G. TODD                                                                            PLAINTIFF


V.                             CIVIL ACTION NO. 2:18-cv-2033-MEF


NANCY A. BERRYHILL, Acting
Commissioner Social Security Administration                                            DEFENDANT


                                       FINAL JUDGMENT


       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying his

claim for disability benefits. The parties have consented to entry of final judgment by the United

States Magistrate Judge under the provisions of 28 U.S.C. § 636(c). The Court, having reviewed

the administrative record, the briefs of the parties, the applicable law, and the parties having waived

oral argument, finds as follows, to-wit:

       Consistent with the Court’s ruling from the bench, the decision of the Commissioner of

Social Security is reversed and remanded for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       The Court does not find substantial evidence to support the ALJ’s RFC determination in

this case. The ALJ concluded that Plaintiff could perform a full range of light work; however,

Drs. Ted Honghiran and David Sills opined Plaintiff is unable to stand and walk for six hours out

of an eight-hour workday. Further, both doctors identified several postural limitations that would

prevent the Plaintiff from performing the full range of light work identified by the ALJ.

Accordingly, remand is necessary to allow the ALJ to reconsider the Plaintiff’s RFC.
       On remand, the ALJ is directed to reconsider the Plaintiff’s RFC, paying special attention

to his ability to stand, walk, climb, balance, bend, kneel, crouch, crawl, and reach.

       IT IS SO ORDERED AND ADJUDGED on this 13th day of December 2018.

                                                      /s/ Mark E. Ford 
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE
 




                                                 2 
                                                   
